Citation Nr: 0834242	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-01 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Service connection for deep vein thrombosis (DVT).

2.  Service connection for a left eye disability, to include 
as secondary to DVT.

3.  Service connection for residuals of a pulmonary embolism, 
to include as secondary to DVT.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from July 
1971 to August 1973 and in the Army National Guard from May 
1981 to September 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the benefits sought on appeal.

In correspondence dated in May 2005, the veteran stated that 
he was seeking pension benefits, in addition to his claim for 
compensation.  That claim has not been developed for 
appellate review, and the Board refers it to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claims.

As an initial matter, during a November 2005 VA examination, 
the veteran indicated that he last worked eleven years ago 
and has been receiving disability benefits from the Social 
Security Administration since that time.  Inasmuch as any 
medical records possessed by that agency are potentially 
relevant to the claims on appeal, those records should be 
secured and associated with the claims file.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claims require additional development.

The veteran contends that he has deep vein thrombosis that is 
related to his service.  He further contends that he also had 
residuals of a pulmonary embolism that are related to his 
service and DVT.  He claims that he was treated for chest 
pains during service, that he currently has blood clots, and 
that a VA physician stated that his chest pains during 
service could have been related to minor blood clots.  
Service medical records reflect the veteran's complaints of 
chest pain.  A report of medical history dated in April 1981 
reflects complaints of leg cramps.  However, the service 
medical records are negative for any diagnosis of blood 
clots.  In January 2005, the veteran was afforded a VA 
general medical examination and was diagnosed with pulmonary 
thromboembolism (PTE) and deep venous thromboses (DVT).  The 
examiner opined that it is not at least as likely as not that 
the veteran's current conditions of PTE and DVT are related 
to past episodes of chest pain in service.  The examiner 
further opined that it is unlikely that the veteran's past 
episodes of chest pain in 1972 and 1983 (if related to PTE) 
would have resolved without complication or hospitalization.

While it is clear that the veteran's DVT and PTE are not 
related to chest pain in service, the examiner did not opine 
as to the etiology of either condition.  As the relationship 
between the veteran's DVT and PTE and his periods of active 
service remain unclear, the Board finds that a remand for an 
additional examination and opinion is necessary in order to 
fairly address the merits of his claims.  In this regard, the 
examiner on remand should specifically reconcile the opinion 
with the other opinions of record, including the January 2005 
VA examiner's opinion.

Finally, the veteran contends that he has a left eye 
disability that is related to his service.  Specifically, he 
claims that he has experienced left eye vision loss and that 
clots were discovered behind his left eye.  A VA medical 
record dated in July 2004 shows a diagnosis of left eye 
amaurosis fugax with an extensive history of emboli and 
vascular disease.  The veteran was afforded a VA examination 
in January 2005 at which time the examiner opined that his 
left eye was myopic and presbyopic.  The examiner further 
opined that the veteran needed reading glasses due to the 
aging process, or presbyopia, and that his vision problem was 
not related to his diabetes or the result of blood clots 
behind the eye.  A VA ophthalmology report dated in June 2005 
reflects that the veteran has a history of intermittent 
vision loss which could be due to amaurosis fugax.

Refractive error of the eyes is not a disability for VA 
purposes.  Accordingly, a disorder which is not a disability 
for VA purposes cannot be service-connected, absent evidence 
of aggravation during service by superimposed disease or 
injury.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. 
App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513 (1993); 
Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 
(July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 
(July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 
(Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).  That includes 
refractive error due to such eye disorders as myopia and 
presbyopia.  Accordingly, a remand for another examination, 
etiological opinion, and rationale, addressing whether the 
veteran's left eye disability was incurred in or aggravated 
by his service, is necessary.  The examiner should 
specifically reconcile the opinion with the January 2005 and 
June 2005 VA opinions and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Schedule the veteran for an 
appropriate VA examination for the purpose 
of ascertaining the nature and etiology of 
any left eye disability.  The claims 
folder should be reviewed by the examiner 
and that review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the January 2005 and June 2005 
VA opinions.  The rationale for all 
opinions must be provided.  In addition, 
the examiner should provide the following 
opinion:

(a)  Diagnose any current eye 
disabilities.

(b)  If the veteran has any current 
eye disability (including amaurosis 
fugax, myopia, and presbyopia) 
please state whether or not each eye 
disability is a refractive error of 
the eye or a congenital or 
developmental defect.

(c)  If any diagnosed eye disability 
is a refractive error of the eye or 
a congenital or developmental 
defect, is it as likely as not (50 
percent probability or more) that 
the eye disability was aggravated 
(increased in severity beyond the 
natural progression of the disease) 
during service or that there was a 
superimposed injury during the 
veteran's periods of service from 
July 1971 to August 1973 and from 
May 1981 to September 1983?

(d)  If any diagnosed eye disability 
is not a congenital or developmental 
defect, is it as likely as not that 
the eye disability was incurred in 
or aggravated during the veteran's 
service from July 1971 to August 
1973 and from May 1981 to September 
1983, including blood clots, if any, 
during service?

2.  Schedule the veteran for an 
appropriate VA examination for the purpose 
of ascertaining the nature and etiology of 
any deep vein thrombosis and residuals of 
pulmonary embolism.  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the January 2005 VA opinion.  
The rationale for all opinions must be 
provided.  In addition, the examiner 
should provide the following opinion:

a)  Diagnose any current deep vein 
thrombosis.  If the veteran has a 
current deep vein thrombosis, is it 
at least as likely as not (50 
percent probability or greater) that 
it was incurred or aggravated as a 
result of the veteran's service from 
July 1971 to August 1973 and from 
May 1981 to September 1983, 
including complaints of chest pain 
or any blood clots during service?

b)  Diagnose any current residuals 
of pulmonary thrombosis.  If the 
veteran has current residuals of 
pulmonary thrombosis, is it at least 
as likely as not (50 percent 
probability or greater) that they 
were incurred or aggravated as a 
result of the veteran's service from 
July 1971 to August 1973 and from 
May 1981 to September 1983, 
including complaints of chest pain 
or any blood clots during service?

3.  Then review the issues on appeal.  
If the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the applicable 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

